908 F.2d 967Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William H. GLAZEBROOK, Plaintiff-Appellant,v.Raymond MUNCY, Edward Murray, William P. Rogers, James E.Johnson, E.D. Carey, Dr., Defendants-Appellees.
No. 90-6263.
United States Court of Appeals, Fourth Circuit.
Submitted February 20, 1990Decided July 11, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (C/A Nos. 86-119-L;  89-761-R)
William H. Glazebrook, appellant pro se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Va., Edward Meade Macon, McGuire, Woods, Battle & Boothe, Richmond, Va., for appellees.
W.D.Va.
AFFIRMED.
Before K.K. HALL, MURNAGHAN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
William H. Glazebrook appeals an order of the district court denying his motion for a preliminary injunction.  We find no abuse of discretion and affirm on the reasoning of the district court.  Glazebrook v. Muncy, C/A Nos. 86-119-L;  89-761-R (W.D.Va.Dec. 27, 1989).  We also deny Glazebrook's motion for temporary restraining order filed in this Court and his motion to consolidate this appeal with No. 89-6352.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.